Fourth Court of Appeals
                               San Antonio, Texas
                                      April 21, 2016

                                   No. 04-15-00272-CV

                                  Kyu Im ROBINSON,
                                       Appellant

                                            v.

                               William P. RIDDICK, et al,
                                       Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-07766
                         Honorable Renée Yanta, Judge Presiding


                                     ORDER
       Appellant’s motion to extend time to file the motion for rehearing is GRANTED.
Appellant’s motion for rehearing is due in this court on or before May 16, 2016.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court